UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2012 ORPHEUM PROPERTY, INC. (Exact name of Registrant as specified in its charter) Delaware 0-30595 33-0619256 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 201 St. Charles Avenue, Suite 2534 New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (504) 599-5684 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant. On June 14, 2012, Orpheum Property, Inc. (“Orpheum” or the “Company”) dismissed M&K CPAS, PLLC (“M&K”) as its independent accountant. This dismissal was not the result of any disagreement with M&K regarding any matter of accounting principles or practices. The dismissal of M&K was approved by Orpheum’s Board of Directors. M&K has not provided an audit report to the Company since its engagement as the Company’s independent accountant. Orpheum has provided M&K with a copy of the disclosures set forth in this Form 8-K and requested that M&K state whether it agrees or disagrees with the same. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ORPHEUM PROPERTY, INC. Date: June 26, 2012 By: /s/Michael A. Mulshine Michael A. Mulshine Corporate Secretary
